DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to RCE filed on 09/26/2022. Claims 1-20 were canceled before. Claims 21-40 have been examined and are pending in this application.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/26/2022 has been entered.
Response to Arguments
Applicant’s arguments with respect to claims 21-40 have been considered but are moot in view of the current rejection.
A new reference (Lim et al. US 2017/0357604) is cited in this Office Action necessitated by the amendment.
Applicant’s arguments are primarily directed to the Helmick reference. This reference is no longer relied upon in this Office Action.
Applicant argues with respect to dependent claim 23, page 11 of the remarks, “[there] is no suggestion or disclosure in any of the references that the memory requests are scheduled to issue at the data bus based on weighted criteria.”
The Examiner respectfully disagrees. Referring to FIG. 4 of Allen, FIG. 4 illustrates a table 400 with a score column 409. For example, the second request in table 400 has a score of “0” and is the request with the lowest score, and which does not present a conflict. Thus, in the example illustrated in Table 400, request 2 is the received request that is selected to begin executing at/during the next scheduling cycle, para 0049 and FIG. 4. In general, an algorithm illustrated in FIG. 5 selects the requests having the lowest score that does not have a conflict (blocks 511, 512 in FIG. 5), para 0054 and FIG. 5.
In view of the foregoing remarks and the new reference, independent claims 21, 28, and 35 are not in a condition for allowance. Claims depending therefrom, either directly or indirectly, are also not in a condition for allowance. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over Allen et al. US 2008/0215832 (“Allen”) in view of Lim et al. US 2017/0357604 (“Lim”).
As per independent claim 21, Allen teaches A memory controller (Memory controller 105, para 0028 and FIG. 1) comprising:
a first interface (System bus/interconnect 102, para 0028 and FIG. 1) for receiving memory requests (A processor 101 is connected to system bus/interconnect 102 and memory 106. Access to memory 106 is provided by the memory controller 105, para 0028 and FIG. 1);
a second interface (Serial link 201, para 0032 and FIG. 2) configured to convey memory requests to a first memory device and a second memory device (Memory subsystem comprises a number of FBDIMMs 203. Serial link 201 connects a chain of buffers illustrated as buffer set 202. Each buffer is connected to the DRAM chips of the FBDIMMs, para 0032 and FIG. 2);
control logic (Memory controller 105 comprises one or more firmware components, including variable latency scheduling (VLS) utility 110, para 0031 and FIG. 1) configured to:
schedule a first memory request for conveyance to the first memory device via the second interface, wherein a response to the first memory request is scheduled to issue on a data bus at a first point in time (In an example, there are assumed to be eight FBDIMMs each FBDIMM having a buffer, para 0035 and FIG. 2. A return time information (latency) for data connected to each buffer chip of a FBDIMM is expressed as a return time (binary) vector with only one bit turned on or set to “1”. Data requests with the smallest associated latency (e.g., requests targeting memory data in the buffer chip(s) that are closest to memory controller 105) have an associated return time vector in which the leftmost bit of the vector is “1”. Data requests with a maximum associated latency (i.e., requests targeting memory data in the buffer chip(s) that are farthest away from memory controller 105) have an associated return time vector in which the rightmost bit is “1”, para 0036. Table 400 in FIG. 4 illustrates return time history vector 401 and a plurality of return time request vectors 403. A scheduling algorithm maintains the history vector 401 representing a compilation of return time vectors of all currently executing requests, para 0023. The return time vectors 403 associated with each request has exactly one bit on (“1”), para 0049. Referring to the history vector 401 illustrated in FIG. 4, there are 3 (three) requests that are currently executing and the return times of these three requests is reflected in the history vector 401 by corresponding bits set to “1”);
subsequent to scheduling the first memory request, schedule a second memory request for conveyance to the second memory device via the second interface (Referring to FIG. 4, the second request (REQUEST 2) does not present a conflict with the given history vector 401. Thus, in the example illustrated in Table 400 of FIG. 4, the second request (REQUEST 2) is the received request that is selected to begin executing at/during a next scheduling cycle, para 0049 and FIG. 4), wherein a response to the second memory request is scheduled to issue on the data bus at a second point in time earlier than the first point in time (As illustrated by the example history vector 401 of FIG. 4, the earliest return time of the three executing requests is associated with the second slot in the history vector 401 which is set to “1”. The return time associated with REQUEST 2 is earlier (leftmost bit of request vector 2 set to “1”) than any of the three executing requests illustrated by the history vector 401).
Allen discloses all of the claim limitations from above, but does not explicitly teach “wherein the first memory device has a deterministic access latency, the second memory device has a non-deterministic access latency, and both the first memory device and the second memory device have a deterministic response latency and are coupled to a same memory channel” and “receive the response to the second memory request on the data bus, wherein the response to the second memory request indicates data requested by the second memory request is not ready”.
However, in an analogous art in the same field of endeavor, Lim teaches wherein the first memory device has a deterministic access latency (A memory module includes DRAM and non-volatile memory. Data stored in the DRAM is directly and synchronously accessible by a host memory controller, para 0007 and FIGS. 1A-B, 2A-B), the second memory device has a non-deterministic access latency (Data stored in the non-volatile memory is asynchronously accessible by a non-volatile memory controller, para 0007 and FIGS. 1A-B, 2A-B), and both the first memory device and the second memory device have a deterministic response latency (Data stored in the DRAM is directly and synchronously accessible by a host memory controller, para 0007 and FIGS. 1A-B, 2A-B. The host memory controller can deterministically and synchronously receive status of the NVDIMM, para 0058) and are coupled to a same memory channel (An NVDIMM may share DDR4 memory channel with another standard DDR4 DIMM, para 0003); 
receive the response to the second memory request on the data bus (The host memory controller can deterministically and synchronously receive status of the NVDIMM, para 0058. Status 412 of the NVDIMM is loaded on the DQ bus, para 0051), wherein the response to the second memory request indicates data requested by the second memory request is not ready (A message packet 420 that is loaded in response to a command includes an indicator that indicates that the data loaded on the DQ pins includes the status 412 of the NVDIMM instead of data, para 0051).
Given the teaching of Lim, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Allen with “wherein the first memory device has a deterministic access latency, the second memory device has a non-deterministic access latency, and both the first memory device and the second memory device have a deterministic response latency and are coupled to a same memory channel” and “receive the response to the second memory request on the data bus, wherein the response to the second memory request indicates data requested by the second memory request is not ready”. The motivation would be that latency of an NVDIMM is improved, para 0032 of Lim.
As per dependent claim 22, Allen in combination with Lim discloses the device of claim 21. Allen may not explicitly disclose, but Lim teaches wherein responsive to receipt of the response to the second memory request, the control logic is further configured to store a command corresponding to the second memory request in a miss queue for later retry (Operations after a cache miss may be asynchronous. After the host memory controller receives a READ READY signal, the host memory controller issues a transaction burst (TB) command 315 and can read the stored in the non-volatile memory on the data bus, para 0047).
The same motivation that was utilized for combining Allen and Lim as set forth in claim 21 is equally applicable to claim 23.
As per dependent claim 23, Allen in combination with Lim discloses the device of claim 21. Allen teaches wherein the control logic is configured to select the first memory request and the second memory request for issue based at least in part on a weighted criterion with each of the first memory request and the second memory request (Referring to FIG. 4, FIG. 4 illustrates a table 400 with a score column 409. For example, the second request in table 400 has a score of “0” and is the request with the lowest score, and which does not present a conflict. Thus, in the example illustrated in Table 400, request 2 is the received request that is selected to begin executing at/during the next scheduling cycle, para 0049 and FIG. 4. In general, an algorithm illustrated in FIG. 5 selects the requests having the lowest score that does not have a conflict (blocks 511, 512 in FIG. 5), para 0054 and FIG. 5).
As per dependent claim 24, Allen in combination with Lim discloses the device of claim 21. Allen may not explicitly disclose, but Lim teaches wherein subsequent to receipt of the response to the second memory request, the control logic is configured to send a command requesting conveyance of the data in response to receipt of an indication that the data is ready for conveyance (After the host memory controller receives the READ READY signal, the host memory controller issues a transaction burst (TB) command 315 and can read the data stored in the non-volatile memory on the data bus, para 0047 and FIG. 3B).
The same motivation that was utilized for combining Allen and Lim as set forth in claim 23 is equally applicable to claim 24.
As per dependent claim 25, Allen in combination with Lim discloses the device of claim 21. Allen teaches wherein the control logic is configured to store indications that indicate when the data bus will be available and when the data bus will not be available (Table 400 illustrated in FIG. 4 includes conflict vector column 407, which has specific ones of the entries set to "1", indicating a conflict for first return time vector, third return time vector, and sixth return time vector, para 0045 and FIG. 4).
As per dependent claim 26, Allen in combination with Lim discloses the device of claim 25. Allen teaches wherein the control logic is configured to schedule the second memory request for issue at the second point in time based at least in part on a stored indication that the data bus will be available at the second point in time (As illustrated by the example history vector 401 illustrated in FIG. 4, the earliest return time of the three executing requests is associated with the second slot in the history vector 401 which is set to “1”. The return time associated with REQUEST 2 is earlier (leftmost bit of request vector 2 set to “1”) than any of the three executing requests illustrated by the history vector 401).
As per dependent claim 27, Allen in combination with Helmick discloses the device of claim 25. Allen teaches wherein in response to scheduling the second memory request for issue at the second point in time, the control logic is configured to store an indication that the data bus will not be available at a given point in time equal to the response latency of the second memory device after the second point in time (The scheduling algorithm maintains the history vector 401 representing a compilation of return time vectors of all currently executing requests (by logical OR operations), para 0023).
As per claims 28-34, these claims are respectively rejected based on arguments provided above for similar rejected claims 21-27.
As per claims 35 and 37-40, these claims are respectively rejected based on arguments provided above for similar rejected claims 21 and 23-26. See FIG. 1 and paragraph [0028] of Allen for a data processing system 100.
As per dependent claim 36, Allen in combination with Lim discloses the system of claim 35. Allen may not explicitly disclose, but Lim teaches wherein responsive to receipt of the response to the second memory request, the memory controller is further configured to issue a speculative read command at a later point in time to determine if the data is ready (A transaction burst (TB) command is used to enable the host memory controller to get either data or status from the NVDIMM, para 0055).
The same motivation that was utilized for combining Allen and Lim as set forth in claim 35 is equally applicable to claim 36.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUBAIR AHMED whose telephone number is (571)272-1655. The examiner can normally be reached 7:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID X YI can be reached on (571) 270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZUBAIR AHMED/Examiner, Art Unit 2132                                                                                                                                                                                                        
/DANIEL D TSUI/Primary Examiner, Art Unit 2132